Title: From John Adams to Alexander Townsend, 6 August 1810
From: Adams, John
To: Townsend, Alexander



Sir
Quincy August 6. 1810

I have to acknowledge my obligations to you for your oration on the 4th. of July.
Although I may not perfectly agree with you in every Sentiment, I do not recollect to have read any oration upon that occasion, more directly pertinent to the Subject.
The Motives, Principles and Feelings which led to the Revolution, have not yet been investigated in all their Extent; and perhaps never will be. The whole History of our Country, must be ransacked: and the Motives Principles and Feelings of our Ancestors in their first Emigration to this Country ought to be explored. This perhaps will forever be impracticable. The only Adequate Source of Information upon this great Subject, which was Mr Princes Library in the Balcony of the Old South Church in Boston has been long Since Scattered and annihilated.
I am, Sir, with much Esteem for your Talents / your obliged humble Servant

John Adams